Title: Peyton Grymes and Others to James Madison, 28 June 1834
From: Grymes, Peyton,Madison, Ambrose,Macon, Conway C.,Willis, William C.,Welch, Mathi. J.,Walker, James W.,Hill, James F.,Newman, James B.,Miller, Daniel,Banks, Linn,Woolfork, John
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Orange Ct. House
                                
                                 June 28th 1834
                            
                        
                        
                        
                        It has been resolved by a respectable portion of the Republican Citizens of this District, represented by the
                            Hon. John M Patton, in the Congress of the U. States, to give Mr Patton a public Dinner in this Village at the La=Fayette Hotel, on Friday the 11th day of July next.
                        We have been appointed a committee, on behalf of the meeting, to invite such distinguished Citizens of the
                            Republican Creed as we may think proper—And as we most gratefully recognise in you Sir, in conjunction with the Immortal
                            Jefferson, The Founder, The Father and defender of those great principles of Republicanism for which Virginia has ever
                            contended, and which she has most fondly cherished, and upon the maintenance of which, we verrily believe, alone depends
                            the prosperity and perpetuity of our beloved Union and our Liberties. And although, excitement and ebullition of feeling
                            may have produced some momentary alienation, on an abstract act of the present Executive of the U. States, yet we are
                            rejoiced to witness, that the Citizens of the "Ancient Dominion," have not abandoned one of their fundamental Republican
                            principles—It would be needless Sir, for us to attempt to enumerate the many and important services which you so
                            essentially rendered our Country through a long and eventful public life; And equally needless to recount your
                            exemplary private life and virtues. Sufficient let it be for us to say that in both exalted capacities of a Public Servant
                            and Benefactor and of a private Citizen, your course and career have met our undivided and entire approbation—From these
                            high considerations, we most Respectfully request—that you will honor the proposed occasion with your Company—With most
                            hearty wishes for your health and prosperity We Most Respectfully have the honor of Subscribing ourselves yr friends and
                            Fellow Citizens &c &c
                        
                            
                                Peyton Grymes
                            Ambrose MadisonConway C. MaconWilliam C. WillisMathi. J Welch
                        James W. WalkerJames F. HillJames B NewmanDaniel MillerLinn BanksJohn Woolfolk
                    